Name: Council Decision (EU) 2015/633 of 20 April 2015 on the submission, on behalf of the European Union, of a proposal for the listing of additional chemicals in Annex A to the Stockholm Convention on Persistent Organic Pollutants
 Type: Decision
 Subject Matter: marketing;  environmental policy;  health;  chemistry;  international affairs;  deterioration of the environment
 Date Published: 2015-04-23

 23.4.2015 EN Official Journal of the European Union L 104/14 COUNCIL DECISION (EU) 2015/633 of 20 April 2015 on the submission, on behalf of the European Union, of a proposal for the listing of additional chemicals in Annex A to the Stockholm Convention on Persistent Organic Pollutants THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 192(1), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 14 October 2004, the European Community approved the Stockholm Convention on Persistent Organic Pollutants (the Convention) by Council Decision 2006/507/EC (1). (2) As a Party to the Convention, the Union may submit proposals for amendment of the Annexes to the Convention. Annex A to the Convention lists persistent organic pollutants to be eliminated. (3) According to available scientific information and review reports, and taking due account of the screening criteria set out in Annex D to the Convention, perfluorooctanoic acid (PFOA), its salts and PFOA-related substances that can be degraded to PFOA under environmental conditions (PFOA and its compounds) exhibit characteristics of persistent organic pollutants. (4) In accordance with Article 59(1) of Regulation (EC) No 1907/2006 of the European Parliament and of the Council (2) and a dossier prepared in accordance with Annex XV of that Regulation, PFOA and its ammonium salt (APFO) have been included in the candidate list of substances of very high concern having been identified as meeting the criteria of point (c) of Article 57 of that Regulation as toxic for reproduction category 1B and, in particular, that they also meet the criteria of point (d) of Article 57 of that Regulation as substances which are persistent, bioaccumulative and toxic. (5) Pursuant to Article 69(4) of Regulation (EC) No 1907/2006, PFOA and its compounds are currently the subject of another dossier prepared in accordance with Annex XV of that Regulation, submitted to the European Chemical Agency, aiming to restrict the manufacture, placing on the market or use of PFOA and its compounds on their own, or as constituents of other substances, in a mixture or articles. (6) PFOA and its compounds are substances with worldwide dispersive uses and are ubiquitously detected in the environment. Due to the potential for long-range environmental transport of PFOA, the measures taken at Union level are not sufficient to safeguard the high level of protection of the environment and human health and wider international action is necessary. (7) The Union should therefore submit a proposal to the Secretariat of the Convention for the listing of PFOA and its compounds in Annex A to the Convention. That proposal and the Union's position regarding the conditions for listing PFOA and its compounds in Annex A to the Convention should take account of any relevant information obtained in the course of the on-going restriction procedure under Articles 68 to 73 of Regulation (EC) No 1907/2006, HAS ADOPTED THIS DECISION: Article 1 1. The Union shall submit a proposal for the listing of perfluorooctanoic acid and its compounds in Annex A to the Stockholm Convention on Persistent Organic Pollutants. 2. The Commission shall communicate the proposal on behalf of the Union to the Secretariat of the Convention with all the information required under Annex D to the Convention. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 20 April 2015. For the Council The President J. DÃ ªKLAVS (1) Council Decision 2006/507/EC of 14 October 2004 concerning the conclusion, on behalf of the European Community, of the Stockholm Convention on Persistent Organic Pollutants (OJ L 209, 31.7.2006, p. 1). (2) Regulation (EC) No 1907/2006 of the European Parliament and of the Council of 18 December 2006 concerning the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH), establishing a European Chemicals Agency, amending Directive 1999/45/EC and repealing Council Regulation (EEC) No 793/93 and Commission Regulation (EC) No 1488/94 as well as Council Directive 76/769/EEC and Commission Directives 91/155/EEC, 93/67/EEC, 93/105/EC and 2000/21/EC (OJ L 396, 30.12.2006, p. 1).